ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_02_EN.txt. 39 NORTHERN CAMEROONS (JUDGMENT OF 2 XII 63)

of which will be placed in the archives of the Court and the others
transmitted to the Government of the Federal Republic of Cam-
eroon and to the Government of the United Kingdom of Great Britain
and Northern Ireland, respectively.

(Signed) B. WiNIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.

Judge SprropouLos makes the following declaration:

I do not share the view of the Court. I consider that the Appli-
cation of the Republic of Cameroon is admissible and that the Court
has jurisdiction to examine the merits of the dispute of which it is
seised.

Judge KorETSKY makes the following declaration:

I cannot agree with the Judgment of the Court, as it has been
reached without observance of relevant rules and principles laid
down in the Rules of Court.

The Judgment was adopted in the stage of an examination of a
preliminary objection, which delimits itself quite precisely from the
stage of an examination of the merits of an Application. The Court
passed by the question of its jurisdiction and turned to the question
of the inadmissibility of the claims of the Republic of Cameroon.

If the question of inadmissibility is raised, not on the ground
of non-observance of the purely formal requirements of the Rules,
e.g. non-observance of Article 32 (2) of the Rules, but in respect
of the substance of the Application (ratione materiae), then the Court
should first decide on its jurisdiction and subsequently consider the
plea of inadmissibility. This is a broadly accepted rule. I venture to
cite, from among many authoritative opinions, the statement of
Judge Sir Percy Spender in his Separate Opinion in the Interhandel
case (1.C.J. Reports 1959, p. 54) that the Court was obliged first
to satisfy itself that it has jurisdiction and then to treat a plea to
the admissibility of the Application. The same was said by Judge
Sir Hersch Lauterpacht in his Dissenting Opinion (#bid., p. 100)
“that according to the established practice of the Court preliminary
objections must be examined—and rejected—before the plea of
admissibility is examined”.

28
40 NORTHERN CAMEROONS (JUDGMENT OF 2 XII 63)

But the Court has said in this case, without dealing with the
question of its jurisdiction, that a judgment on the claims of the
Republic of Cameroon “would be without object”—that is, the
Court has appraised Cameroon’s claims on their merits. Such an
appraisal could only be made at a later stage in the proceedings
(on the merits), and by such an appraisal the Court substituted for
the stage of deciding on preliminary objections to jurisdiction the
stage of deciding the case on its merits.

One cannot regard rules of procedure as being simply technical.
They determine not only a way of proceeding but procedural rights
of parties as well. Their strict observance in the International Court
of Justice, one might say, is even more important than in national
courts. The Court may not change them en passant in deciding a
given case. A revision of the Rules of Court should be effected
(if necessary) in an orderly manner and, in any case, the changed
rules should be known to parties beforehand.

Thus the Court, in accordance with the Rules of Court, ought
first to have decided whether it had—or had not—jurisdiction in
this case without prejudging its future decision in this case on the
merits and then, observing the Rules of Court, to have passed to a
further stage of the proceedings connected with the examination of
the claims of the Republic of Cameroon on their merits.

Judge Jessup makes the following declaration:

In view of the reasoning in the Judgment of the Court, with
which I entirely agree, I do not find it necessary to explain why I
believe that, if it were necessary to pass upon the jurisdictional
issues which have been raised, the reasoning in pages 422 to 436 of
my Separate Opinion in the South West Africa cases (I.C. J. Reports
1962, p. 319) would be equally valid here.

Judges WELLINGTON Koo, Sir Percy SPENDER, Sir Gerald Fitz-
MAURICE and MORELLI append to the Judgment of the Court
statements of their Separate Opinions.

Judges BADAWI and BusTAMANTE Y RIVERO and Judge ad hoc
BEB Aa Don append to the Judgment of the Court statements of
their Dissenting Opinions.

(Initralled) B. W.
(Initialled) G.-C.
